DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s communication of 5/24/2019.  Currently claims 114-133 are pending and rejected below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 114-124 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  How time of Tsub0 and Tsubf are used to calculate volume.  It is unclear from the claim how temperal or time based data can calculate volume.
Claims 125--133 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: How time of Tsub0 and Tsubf are used to calculate volume.  It is unclear from the claim how temperal or time based data can calculate volume.
	Further Claims 125-133 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.  The use of the term “optionally, control/readout…” is not clear if the device or structure is included or excluded by the claim. (see also for the “optionally” language further in the claims regarding the communication means.
It appears that claims 119 concerning the method and 131 concerning the apparatus comprise a formula for computing the volume calculations however the data of how this is gathered and inputted/calculated in the method and  apparatus is missing from the claims.   It is recommended that applicant amend the method and apparatus claims to include where these variable are inputted from and how they are placed in the formula calculation for volume to be calculated.  It is recommended that applicant greater define the “calculations of volume” in an amended independent claim to the method and the apparatus in order to overcome the 112 rejections above.  Further correction of the various “optional” claim language is recommended to overcome the associated 112 rejection.
	The closest prior art of record appears to be Theranova (WO 2015/120285 A1).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180. The examiner can normally be reached M-F 9-5 EST (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP A GRAY/Primary Examiner, Art Unit 3783